DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4-17-2020, 1-22-2021, 4-27-2021 and 6-29-2022 are being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of group 1 in the reply filed on 9-12-2022 is acknowledged.  The arguments are persuasive and claims 15-17 will also be examined.


Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9, 14-20, 22-24, 26 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornic, et. al., U.S. Patent Application Publication Number 2018/0045819, published February 15, 2018.

As per claims 1 and 18, Cornic discloses a radar apparatus comprising:
a transmitter configured to transmit electromagnetic waves; a receiver configured to receive electromagnetic waves that are reflected (Cornic, ¶14 using a radar);
and a processor configured to extract a relative velocity, with respect to the radar apparatus, of at least one front object based on the electromagnetic waves received by the receiver (Cornic, ¶14 and ¶122),
wherein the processor is further configured to locally adjust respective resolutions of scanning front regions based on the relative velocity of the at least one front object (Cornic, Table 2 using multiple resolutions based on vehicle speed and distance).

As per claims 2 and 19, Cornic further discloses the radar apparatus of claim 1, wherein the at least one front object comprises a first object and a second object, and the processor is further configured to:
control the transmitter to scan, at a first resolution, a first front region in which the first object moves at a relative velocity within a first relative velocity range (Cornic, ¶74),
and control the transmitter to scan, at a second resolution higher than the first resolution, a second front region in which the second object moves at a relative velocity within a second relative velocity range higher than the first relative velocity range (Cornic, ¶76 optimized resolution).

As per claims 3 and 20, Cornic further discloses the radar apparatus of claim 2, wherein the processor is further configured to control the transmitter to scan an entire front region at the first resolution in an initial stage (Cornic, ¶38).

As per claims 5 and 22, Cornic further discloses the radar apparatus of claim 2, wherein the at least one front object further comprises a third object, and the processor is further configured to control the transmitter to scan, at a third resolution higher than the second resolution, a third front region in which the third object moves at a relative velocity within a third relative velocity range higher than the second relative velocity range in a direction approaching the radar apparatus (Cornic, Fig. 7 showing multiple resolutions).

As per claims 6 and 23, Cornic further discloses the radar apparatus of claim 1, wherein the at least one front object comprises a first object, a second object, and a third object, and the processor is further configured to: extract distances to the first, the second, and the third objects; control the transmitter to scan, at a first resolution, a first front region in which the first object moves at a relative velocity within a first relative velocity range; control the transmitter to scan, at a second resolution higher than the first resolution, a second front region in which the second object moves at a relative velocity within a second relative velocity range higher than the first relative velocity range and within a first distance range in a direction approaching to the radar apparatus, and control the transmitter to scan, at a third resolution higher than the second resolution, a third front region in which the third object moves at a relative velocity within the second relative velocity range and within a second distance range farther than the first distance range in the direction approaching the radar apparatus (Cornic, ¶160 showing various tracking of objects based on speed and distance including 5 different domains).

As per claims 7 and 24, Cornic further discloses Cornic further discloses the radar apparatus of claim 1, wherein the processor is further configured to update information about the relative velocity of the at least one front object after completing scanning in one frame with respect to an entire front region and again locally adjust the respective resolutions of scanning the front regions based on the updated information (Cornic, ¶157 where ambiguity is removed and ¶162 where resolution is adjusted).

As per claims 9 and 26, Cornic further discloses the radar apparatus of claim 1, wherein the processor is further configured to extract the relative velocity of the at least one front object by using a frequency modulated continuous wave method or a frequency shift keying method (Cornic, ¶38).

As per claim 14, Cornic further discloses the radar apparatus of claim 1, wherein the radar apparatus is mounted on a vehicle, a ship, an aircraft, or a drone (Cornic, ¶38).

As per claims 15-17, please see the rejection above as applicant has admitted the claims are inextricably linked and therefore obvious in view of the above.

As per claim 30, Cornic further discloses a non-transitory computer-readable recording medium having recorded thereon a program which, when executed by at least one processor, causes the at least one processor to execute the method of claim 18 (Cornic, ¶161 discussing the processor and computational loads).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 10, 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornic.

As per claims 4 and 21, Cornic discloses the radar apparatus of claim 2, wherein the processor is further configured to control the transmitter to scan an entire front region at a resolution less than the first resolution in an initial stage (Cornic, Fig. 7).
Cornic fails to explicitly disclose scanning at a resolution less than the first however he discloses scanning multiple resolutions and it would have been obvious to a person of ordinary skill in the art at the time of the invention to scan at a given resolution in order to gain the benefit of providing the best data on a given target as discussed by Cornic.

As per claims 10 and 27, Cornic discloses the radar apparatus of claim 1, wherein the processor is further configured to extract a distance to the at least one front object, and determine a possibility of collision with a front object from among the at least one front object, based on information about the extracted distance to the front object and the relative velocity of the front object (Cornic, ¶86 and 172).
While Cornic fails to explicitly disclose determining a possibility of collision, a suggested use is anti-collision so it is understood that a probability of collision would be determined when the system determines how to react to a given target.

Claim(s) 8 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornic in view of Eshet, et. al., U.S. Patent Application Publication Number 2020/0249314, filed February 1, 2019.

As per claims 8 and 25, Cornic discloses the apparatus of claim 1 including phase shifting according to a front region (¶112, steering angle) but fails to disclose the element array layout.
Eshet teaches a plurality of elements (Fig. 1, item 115) and using rf or optical (¶35).
It would have been an obvious matter of design choice to arrange the array as desired, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Cornic in detecting objects.


Claim(s) 11-13, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornic in view of Mills, et. al., U.S. Patent Application Number 2019/0096255, published March 28, 2019.

As per claims 11-13, 28 and 29, Cornic discloses the apparatus of claim 10 but fails to disclose the use of vehicle communications and adjustment of waves based on communication.
Mills teaches V2V communications and transmitter adjustments (¶41-54).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use V2V and control the transmitter and steering in order to gain the obvious benefit of increasing safety by communication data between vehicles to avoid collisions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/Primary Examiner, Art Unit 3619